State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 12, 2016                      521186
________________________________

In the Matter of D.L. RILEY,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

GEORGE ALEXANDER, as Chair of
   the Board of Parole, et al.,
                    Respondents.
________________________________


Calendar Date:   March 29, 2016

Before:   Lahtinen, J.P., Egan Jr., Rose, Clark and Aarons, JJ.

                             __________


     D.L. Riley, Comstock, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Laura
Etlinger of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Board of Parole revoking
petitioner's parole.

      In 1997, petitioner was convicted of a number of crimes,
the most serious of which was burglary in the first degree, after
he broke into the apartment of a former girlfriend and repeatedly
stabbed her with a knife. He was sentenced to an aggregate
prison term of 11 to 22 years. While in prison, he was convicted
of promoting prison contraband in the first degree. In February
2013, he was released to parole supervision. Seven months later,
he was charged with violating the conditions of release as a
result of incidents in which he made verbal and physical threats
against his then-girlfriend, causing her to fear for her life,
and engaged in stalking behavior. Following preliminary and
                               -2-                521186

final parole revocation hearings, an Administrative Law Judge
sustained the charges, revoked petitioner's parole and imposed a
36-month time assessment. Petitioner subsequently commenced this
CPLR article 78 proceeding challenging this determination.1

      Initially, the scope of our review is limited as "[a]
determination to revoke parole will be confirmed if the
procedural requirements were followed and there is evidence
which, if credited, would support such determination" (Matter of
Williams v Evans, 129 AD3d 1408, 1409 [2015] [internal quotation
marks and citations omitted]; see Matter of McQueen v New York
State Bd. of Parole, 118 AD3d 1238, 1239 [2014], lv denied 24
NY3d 907 [2014]). Here, the victim testified that she had an
argument with petitioner in her apartment during which he pushed
her, grabbed a knife and threatened to kill her. According to
the victim, she was able to leave her apartment to get away from
petitioner, but he tried to break in when she returned. She
called the police and obtained a temporary order of protection
that petitioner subsequently violated by, among other things,
calling her, leaving telephone messages, loitering outside her
apartment and following her to her job. Although petitioner
maintains that the victim's testimony was unbelievable because
she was highly intoxicated at the time of the argument, the
weight to be accorded her testimony presented a credibility issue
for the Administrative Law Judge to resolve (see Matter of Toomer
v Warden of Adirondack Corr. Facility, 97 AD3d 868, 869 [2012];
Matter of Giles v Alexander, 76 AD3d 1158, 1159 [2010]). In view
of the foregoing, we find that substantial evidence supports the
determination revoking petitioner's parole (see Matter of Lewis v
Alexander, 68 AD3d 1415, 1415 [2009]). Furthermore, we do not
find that the imposition of a 36-month delinquent time assessment
was excessive under the circumstances presented here (see Matter
of Davis v New York State Bd. of Parole, 81 AD3d 1020, 1021
[2011]; Matter of Rosario v New York State Div. of Parole, 80
AD3d 1030, 1032 [2011]). We have considered petitioner's
remaining contentions and find them to be unpersuasive.



     1
        Although petitioner filed an administrative appeal, the
disposition of that appeal is not clear from the record.
                              -3-                  521186

      Lahtinen, J.P., Egan Jr., Rose, Clark and Aarons, JJ.,
concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court